DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species M (figure 83) in the reply filed on June 13, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the recitation “…that is configured couple…” is grammatically incorrect.
Claim 8 recites the limitation "the first side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 10, 11, 17-23 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2011/0215174).
Chen discloses an inline shower device comprising:
a housing 1, 12 including an outlet port (connection for flexible pipe 5) and having a first end (top end in figure 1) that is configured couple to a capsule 2 (non positively recited limitation);
a hydraulic chamber 21 disposed within the housing;
a fluid driven piston (piston at the base of the piston rod 32) within the hydraulic chamber, the fluid driven piston configured to dispense a fluid (non positively recited limitation) from the capsule into the outlet port;
the fluid driven piston includes a connecting member (the piston rod 32), a first piston head (piston at the bottom of piston rod 32), and a second piston head (piston at the top of piston rod 32) spaced apart from the first piston head, wherein the fist piston head is coupled to the second piston head by the connecting member;
a first space (space below the piston at the lower end of piston rod 32), a second space (space above the piston at the upper end of piston rod 32), and a third space (space above the piston at the lower end of piston rod 32, see figure 6);
the housing includes a plurality of valves 313. 314 and an actuator 33, whererin the plurality of valves are configured to control the flow of fluid to and from the hydraulic chamber, and wherein the actuator is coupled (hydraulically and mechanically coupled) to each on of the plurality of valves and configured to coordinate operation of the plurality of valves;
an orifice 312 disposed along a fluid passage (passage between chamber 31 and pipe 35);
a flow distribution device 4;
a first actuator 11 configured to connect the capsule to the housing and fluidly connect the capsule to the hydraulic chamber;
a support assembly 5;
wherein the support assembly comprises a first conduit 35 and a second conduit 5, the first conduit fluidly coupled to an inlet port (inlet of pipe 34) of the housing, the second conduit fluidly couplet to the outlet port;
.
Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK